COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
Sam Glasscock III                                                                 CHANCERY COURTHOUSE
VICE CHANCELLOR                                                                         34 The Circle
                                                                               GEORGETOWN, DELAWARE 19947
                                                                                            AND
                                                                              NEW CASTLE COUNTY COURTHOUSE
                                                                             500 NORTH KING STREET, SUITE 11400
                                                                              WILMINGTON, DELAWARE 19980-3734

                                                October 14, 2016


Peter B. Andrews, Esquire                       Kenneth J. Nachbar, Esquire
Craig J. Springer, Esquire                      Thomas P. Will, Esquire
David M. Sborz, Esquire                         Morris, Nichols, Arsht & Tunnell
Andrews & Springer, LLC                         1201 N. Market Street
3801 Kennett Pike                               Wilmington, DE 19801
Building C, Suite 305
Wilmington, DE 19807

         RE: Brett Kandell, et al. v. Dror Niv, et al.
             C.A. No. 11812-VCG

Dear Counsel:

        It was brought to my attention today that the parties have filed a Stipulation Extending
the Word Limit and a request for an Order extending the word limit to 16,000 words per brief. I
also note that the Opening Brief is due on Monday, October 17. Rather than throw the briefing
schedule into turmoil, I have granted the Order to extend the word limit. Please be aware,
however, that a motion to extend the word limit should be brought to the presiding judge’s
attention in sufficient time for him to consider the request, accompanied by a statement of good
cause. Presenting the Court with a Morton’s Fork—blow up the briefing schedule or accede to
the request—should, in the future, be avoided.

         To the extent that the foregoing requires an Order to take effect, IT IS SO ORDERED.

                                                Sincerely,

                                                /s/ Sam Glasscock III

                                                Vice Chancellor

cc:      Register in Chancery